Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
 DETAILED ACTION
Claims 80-108 are pending  and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/19/2020, 06/19/2020 and 12/09/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims benefit of U.S. Provisional Application No. 62/822,751 filed on 03/22/2019, application 62/875,940  filed  on 07/18/2019  and application 62/926,417 filed on 10/25/2019. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 80-81 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Ho et al. (2015/0344436)
Instant claims are drawn to a method of treating a cancer, comprising administering to a subject in need thereof an effective amount of a compound of Structure (I) (shown below ) or a pharmaceutically acceptable salt thereof, in combination with: a PD-1 inhibitor; or two or more of a CLTA-4 inhibitor, a PD-1 inhibitor, a PD-L1 inhibitor, an OX40 inhibitor, nivolumab, nivolumab and ipilimumab, . wherein the cancer is (i) first line IMDC classification Intermediate- or Poor-risk Stage IV renal cell carcinoma; (ii) first line Stage III or IV unresectable advanced melanoma; (iii) metastatic colorectal cancer displaying MSI-H or dMMR that has progressed following treatment with fluoropyrimidine, oxaliplatin and irinotecan; or (iv) advanced renal cell carcinoma which has failed on antiangiogenic therapy. They also disclose that 

    PNG
    media_image1.png
    327
    347
    media_image1.png
    Greyscale


Ho et al. discloses the instantly claimed compound (see reference claims 62, 64 and 65 and compound 91, Table 1, page 33) and pharmaceutically acceptable salts of these compounds as  activators of PKM2 ([0010], [0093], [0147-0153] . They disclose that their inventive compounds may be used in the method of treating cancers such as lung cancer, NSCLC (non-small cell lung cancer), oat-cell cancer, bone cancer, pancreatic cancer, skin cancer, dermatofibrosarcoma protuberans, cancer of the head and neck, cutaneous or intraocular melanoma, uterine cancer, ovarian cancer, colo-rectal cancer, cancer of the anal region, stomach cancer, colon cancer, breast cancer, gynecologic tumors (e.g., uterine sarcomas, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina or carcinoma of the vulva), Hodgkin's Disease, hepatocellular cancer, cancer of the esophagus, cancer of the small intestine, cancer of the endocrine system (e.g., cancer of the thyroid, pancreas, parathyroid or adrenal glands), sarcomas of soft tissues, cancer of the urethra, cancer of the penis, prostate cancer (particularly hormone-refractory), chronic or acute leukemia, solid tumors of childhood, hypereosinophilia, lymphocytic lymphomas, cancer of the bladder, cancer of the kidney or ureter (e.g., renal cell carcinoma, carcinoma of the renal pelvis), pediatric malignancy, neoplasms of the central nervous system (e.g., primary CNS lymphoma, spinal axis tumors, medulloblastoma, brain stem gliomas or pituitary adenomas), Barrett's esophagus (pre-malignant syndrome), neoplastic cutaneous disease, psoriasis, mycoses fungoides, and benign prostatic hypertrophy, diabetes related diseases such as diabetic retinopathy, retinal ischemia, and retinal neovascularization, hepatic cirrhosis, angiogenesis, cardiovascular disease such as atherosclerosis, immunological disease such as autoimmune disease and renal disease [0223-0232]. They also disclose that their inventive compound may be used in  combination with one or more other chemotherapeutic agents [0233-0244]  including agents capable of enhancing antitumor immune responses such as  CTLA4 antibodies [0244]. They also disclose  compounds of their invention, or their pharmaceutically acceptable salts, are administered in a therapeutically effective amount, which will vary depending upon a variety of factors including the activity of the specific compound employed; the metabolic stability and length of action of the compound; the age, body weight, general health, sex, and diet of the patient; the mode and time of administration; the rate of excretion; the drug combination; the severity of the particular disorder or condition; and the subject undergoing therapy [0123].  The compounds of their invention, or pharmaceutically acceptable derivatives thereof, may also be administered simultaneously with, prior to, or after administration of one or more other therapeutic agents. Such combination therapy includes administration of a single pharmaceutical dosage formulation which contains a compound of the invention and one or more additional active agents, as well as administration of the compound of the invention and each active agent in its own separate pharmaceutical dosage formulation [0124]. 	Ho et al. disclose that Dosage amount and interval may be adjusted individually to provide plasma levels of the active species which are sufficient to maintain the kinase modulating effects. These plasma levels are referred to as minimal effective concentrations (MECs). The MEC will vary for each compound but can be estimated from in vitro data, e.g., the concentration necessary to achieve 50-90% inhibition of a kinase may be ascertained using the assays described herein. Dosages necessary to achieve the MEC will depend on individual characteristics and route of administration. HPLC assays or bioassays can be used to determine plasma concentrations [0217].  They disclose that the therapeutically effective amounts of compounds of the present invention may range from approximately 2.5 mg/m2 to 1500 mg/m2 per day [0129]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 80-108  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ho et al. (2015/0344436) in view of Gunturi et al. (Expert opinion on Investigational drugs, 2015, 24(2):253-260).  
Instant claims are drawn to a method of treating a cancer, comprising administering to a subject in need thereof an effective amount of a compound of Structure (I) (shown below ) or a pharmaceutically acceptable salt thereof, in combination with: a PD-1 inhibitor; or two or more of a CLTA-4 inhibitor, a PD-1 inhibitor, a PD-L1 inhibitor, an OX40 inhibitor, nivolumab, nivolumab and ipilimumab, . wherein the cancer is (i) first line IMDC classification Intermediate- or Poor-risk Stage IV renal cell carcinoma; (ii) first line Stage III or IV unresectable advanced melanoma; (iii) metastatic colorectal cancer displaying MSI-H or dMMR that has progressed following treatment with fluoropyrimidine, oxaliplatin and irinotecan; or (iv) advanced renal cell carcinoma which has failed on antiangiogenic therapy. They also disclose that 

    PNG
    media_image1.png
    327
    347
    media_image1.png
    Greyscale


Ho et al. discloses the instantly claimed compound (see reference claims 62, 64 and 65 and compound 91, Table 1, page 33) and pharmaceutically acceptable salts of these compounds as  activators of PKM2 ([0010], [0093], [0147-0153] . They disclose that their inventive compounds may be used in the method of treating cancers such as lung cancer, NSCLC (non-small cell lung cancer), oat-cell cancer, bone cancer, pancreatic cancer, skin cancer, dermatofibrosarcoma protuberans, cancer of the head and neck, cutaneous or intraocular melanoma, uterine cancer, ovarian cancer, colo-rectal cancer, cancer of the anal region, stomach cancer, colon cancer, breast cancer, gynecologic tumors (e.g., uterine sarcomas, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina or carcinoma of the vulva), Hodgkin's Disease, hepatocellular cancer, cancer of the esophagus, cancer of the small intestine, cancer of the endocrine system (e.g., cancer of the thyroid, pancreas, parathyroid or adrenal glands), sarcomas of soft tissues, cancer of the urethra, cancer of the penis, prostate cancer (particularly hormone-refractory), chronic or acute leukemia, solid tumors of childhood, hypereosinophilia, lymphocytic lymphomas, cancer of the bladder, cancer of the kidney or ureter (e.g., renal cell carcinoma, carcinoma of the renal pelvis), pediatric malignancy, neoplasms of the central nervous system (e.g., primary CNS lymphoma, spinal axis tumors, medulloblastoma, brain stem gliomas or pituitary adenomas), Barrett's esophagus (pre-malignant syndrome), neoplastic cutaneous disease, psoriasis, mycoses fungoides, and benign prostatic hypertrophy, diabetes related diseases such as diabetic retinopathy, retinal ischemia, and retinal neovascularization, hepatic cirrhosis, angiogenesis, cardiovascular disease such as atherosclerosis, immunological disease such as autoimmune disease and renal disease [0223-0232]. They also disclose that their inventive compound may be used in  combination with one or more other chemotherapeutic agents [0233-0244]  including agents capable of enhancing antitumor immune responses such as  CTLA4 antibodies [0244]. They also disclose  compounds of their invention, or their pharmaceutically acceptable salts, are administered in a therapeutically effective amount, which will vary depending upon a variety of factors including the activity of the specific compound employed; the metabolic stability and length of action of the compound; the age, body weight, general health, sex, and diet of the patient; the mode and time of administration; the rate of excretion; the drug combination; the severity of the particular disorder or condition; and the subject undergoing therapy [0123].  The compounds of their invention, or pharmaceutically acceptable derivatives thereof, may also be administered simultaneously with, prior to, or after administration of one or more other therapeutic agents. Such combination therapy includes administration of a single pharmaceutical dosage formulation which contains a compound of the invention and one or more additional active agents, as well as administration of the compound of the invention and each active agent in its own separate pharmaceutical dosage formulation [0124]. 	Ho et al. disclose that Dosage amount and interval may be adjusted individually to provide plasma levels of the active species which are sufficient to maintain the kinase modulating effects. These plasma levels are referred to as minimal effective concentrations (MECs). The MEC will vary for each compound but can be estimated from in vitro data, e.g., the concentration necessary to achieve 50-90% inhibition of a kinase may be ascertained using the assays described herein. Dosages necessary to achieve the MEC will depend on individual characteristics and route of administration. HPLC assays or bioassays can be used to determine plasma concentrations [0217].  They disclose that the therapeutically effective amounts of compounds of the present invention may range from approximately 2.5 mg/m2 to 1500 mg/m2 per day [0129]. 
While Ho et al. explicitly teaches the utility of instantly claimed compound of structure 2 as a PDM2 inhibitor useful in the treatment of different types of cancers in combination with several other chemotherapeutic agents including a CLTA4 inhibitor,  Ho et al. fails to disclose the instantly claimed specific CLTA4 inhibitor ipilimumab or the PD-1 inhibitor Nivolumab in combination with the instantly claimed compound of structure 1 and some very specific conditions listed in instant claims 82, 91, 99, 107 and 108.
However,  Gunturi et al. discloses that PD-1 blocker nivolumab has shown effectiveness in various advanced and metastatic malignancies, specifically it has shown promising results not only in diseases that have historically responded to immunotherapy such as metastatic melanoma or metastatic  Renal cell carcinoma, but also in other setting such as NSCLC (non-small cell lung cancer) (entire document, Conclusion section 8 on page 258). They disclose successful therapy of advanced melanoma patients with combination of melanoma and ipilimumab intravenously every 3 weeks for four doses (page 254, section 3)., Nivolumab with Ipilimumab for the treatment of metastatic Renal cell carcinoma (Page 255-266, section 4),  in the combination in the treatment of NSCLC (page 256-257, section 5) and in the treatment of recurrent glioblastoma (page 257, Section 7). As such Gunturi et al explicitly teaches that nivolumab is a good treatment option for several metastatic cancers and is very effective in combination with ipilimumab. 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Ho et al.  and Gunturi et al.  An ordinarily skilled artisan would be motivated from Ho et al.  to utilize PDM-2 inhibitors they disclose including the instantly claimed compound of structure 2  in the treatment of various different cancers including Lung cancer and renal cell carcinoma. Ho et al. also provided an ordinary skilled artisan motivation to use thie inventive compound in combination with various other chemotherapeutic agent including the instantly claimed CLTA-4 inhibitor and Gunturi et al.  discloses specific PD-1 inhibitor Nivolumab as monotherapy or in combination with the CLTA-4 inhibitor ipilimumab in the treatment of several metastatic cancers such as metastatic melanoma and advanced  Renal cell carcinoma..
 Accordingly, Compound of Structure 1,nivolumab and ipilimumab  are individually known in the art as agents for treating cancers, whose efficacy when administered alone or in combination  is well established for the treatment of a large number of cancers and metastasis. It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is NOT necessary that the motivation come explicitly from the reference itself (although the Examiner believes it does, as discussed supra). The natural presumption that two individually known anticancer agents would, when combined, provide a third composition also useful for treating cancer flows logically from each having been individually taught in the prior art. Applicant has presented no evidence (e.g. unexpected results) to rebut this natural presumption. One skilled in the art would have been imbued with at least a reasonable expectation that the combination of compound of structure 1 with nivolumab and ipilimumab would yield a better therapeutic option in the treatment of several metastatic and advanced  cancers. 
	With regards to the dosages and regimens instantly claimed, Ho et al. provides a starting point by teaching the dosage range of 2.5 mg/m2 to 1500 mg/m2 per day for the instantly claimed compound of structure 1 and optimization of dosages and regimens in the pharmacological arts is well known and is obvious to a person of ordinary skill in the  arts. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 80-108  are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following U.S. Patents: 10,207,996  (claims 36-37) and 10.472.328 (claims 11,. 13 and 16-20) and  10,766,865 (claims 1-6, 13, 16-17 ) in view of Gunturi et al. (Expert opinion on Investigational drugs, 2015, 24(2):253-260).  
Instant claims are drawn to a method of treating a cancer, comprising administering to a subject in need thereof an effective amount of a compound of Structure (I) (shown below ) or a pharmaceutically acceptable salt thereof, in combination with: a PD-1 inhibitor; or two or more of a CLTA-4 inhibitor, a PD-1 inhibitor, a PD-L1 inhibitor, an OX40 inhibitor, nivolumab, nivolumab and ipilimumab, . wherein the cancer is (i) first line IMDC classification Intermediate- or Poor-risk Stage IV renal cell carcinoma; (ii) first line Stage III or IV unresectable advanced melanoma; (iii) metastatic colorectal cancer displaying MSI-H or dMMR that has progressed following treatment with fluoropyrimidine, oxaliplatin and irinotecan; or (iv) advanced renal cell carcinoma which has failed on antiangiogenic therapy. They also disclose that 

    PNG
    media_image1.png
    327
    347
    media_image1.png
    Greyscale



Regarding claims  .S. Patents: 10,207,996  (claims 36-37) and 10.472.328 (claims 11,. 13 and 16-20) and  10,766,865 (claims 1-6, 13, 16-17 ), they all  disclose a method of treating cancer with the same compound as instantly claimed in the treatment of different types of cancers.
The e the patents do not disclose administering the compound in combination with , nivolumab or and ipilimumab.
However,  Gunturi et al. discloses that PD-1 blocker nivolumab has shown effectiveness in various advanced and metastatic malignancies, specifically it has shown promising results not only in diseases that have historically responded to immunotherapy such as metastatic melanoma or metastatic  Renal cell carcinoma, but also in other setting such as NSCLC (non-small cell lung cancer) (entire document, Conclusion section 8 on page 258). They disclose successful therapy of advanced melanoma patients with combination of melanoma and ipilimumab intravenously every 3 weeks for four doses (page 254, section 3)., Nivolumab with Ipilimumab for the treatment of metastatic Renal cell carcinoma (Page 255-266, section 4),  in the combination in the treatment of NSCLC (page 256-257, section 5) and in the treatment of recurrent glioblastoma (page 257, Section 7). As such Gunturi et al explicitly teaches that nivolumab is a good treatment option for several metastatic cancers and is very effective in combination with ipilimumab. 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined claims of instant application  and Gunturi et al.  Gunturi et al.  discloses specific PD-1 inhibitor Nivolumab as monotherapy or in combination with the CLTA-4 inhibitor ipilimumab in the treatment of several metastatic cancers such as metastatic melanoma and advanced  Renal cell carcinoma. . It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is NOT necessary that the motivation come explicitly from the reference itself (although the Examiner believes it does, as discussed supra). The natural presumption that two individually known anticancer agents would, when combined, provide a third composition also useful for treating cancer flows logically from each having been individually taught in the prior art. Applicant has presented no evidence (e.g. unexpected results) to rebut this natural presumption

Conclusion
Claims 80-108 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629